DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,630,833. Although the claims at issue are not identical, they are not patentably distinct from each other because even though they are not word for word with each other they both teach the same inventive concept.
Regarding claim 1, U.S. Patent No. 10,630,833 teaches a display device comprising: a short-range communication unit to receive a search request signal from a mobile terminal and receive a voice signal from the mobile terminal after receiving the search request signal; and a display unit to display a result searched based on the voice signal (Claim 1).
Regarding claim 2, U.S. Patent No. 10,630,833 teaches a storage unit to store the result searched based on the voice signal (Claim 2).

Regarding claim 4, U.S. Patent No. 10,630,833 teaches wherein the display unit displays a sharing menu including an item for transmitting to a calling party and an item for transmitting to a selected person from contacts, and wherein the short-range communication unit transmits the searched result to the mobile terminal of the calling party or a mobile terminal of the selected person from the contacts, based on selected item from the sharing menu (Claim 3).
Regarding claim 5, U.S. Patent No. 10,630,833 teaches a control unit obtains at least one search word by analyzing the voice signal, wherein the display unit displays the result searched based on the search word (Claims 1 and 5).
Regarding claim 6, U.S. Patent No. 10,630,833 teaches wherein the control unit performs a web-browser search, a map search or a search on the mobile terminal by using the search word (Claim 4).
Regarding claim 7, U.S. Patent No. 10,630,833 teaches wherein the control unit performs, when a plurality of search words are obtained, a search using each of the plurality of search words and a search using combination of the plurality of search words (Claim 5).
Regarding claim 8, U.S. Patent No. 10,630,833 teaches wherein the control unit splits a screen displayed on the display unit into a plurality of areas and displays the searched result on the plurality of areas that are split (Claim 6).
Regarding claim 9, U.S. Patent No. 10,630,833 teaches wherein the control unit splits the screen displayed on the display unit into four areas and displays the video 
Regarding claim 10, U.S. Patent No. 10,630,833 teaches wherein the display unit displays a user voice signal and a voice signal of a calling party as captions, and displays the result searched based on a selected caption when receiving a command for selecting any one of the captions (Claim 8).
Regarding claim 11, U.S. Patent No. 10,630,833 teaches wherein the storage unit automatically stores the result searched when the call is terminated (Claim 9).
Regarding claim 12, U.S. Patent No. 10,630,833 teaches wherein the storage unit stores the searched result by matching the result searched with a calling party (Claim 10).
Regarding claim 13, U.S. Patent No. 10,630,833 teaches wherein the search request signal is a voice signal including a preset keyword (Claim 11).
Regarding claim 14, U.S. Patent No. 10,630,833 teaches wherein the keyword is set by default or arbitrarily set through a user input (Claim 12).
Regarding claim 15, U.S. Patent No. 10,630,833 teaches a control unit receive the voice signal from the mobile terminal if being in connected state with the mobile terminal (Claim 1).
Regarding claim 16, U.S. Patent No. 10,630,833 teaches wherein the control unit turns on power of the display device and displays a message indicating a search is possible in response to receiving the search request signal, when the power is turned off even through being in the connected state with the mobile terminal (Claim 13).

Regarding claim 18, U.S. Patent No. 10,630,833 teaches wherein the control unit transmits the request signal for the BLE connection to the mobile terminal in response to receiving a command for selecting one button provided in a remote control device (Claim 15).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Laligand et al. (US Pat Pub# 2011/0313775) in view of Kumar (US Pat Pub# 2008/0299905) and further in view of Reddy et al. (US Pat# 9,900,743).

Kumar teaches a display device 12 (Fig. 1) comprising a short-range communication unit 131 (Fig. 2) to receive a signal from a mobile terminal (Section 0012-0013, mobile phone communicates with the television through Bluetooth).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a short-range communication unit as taught by Kumar into Laligand’s device in order to improve convenience for the user (Section 0005).
Laligand and Kumar fail to teach receive a voice signal after receiving the search request.
Reddy teaches receive a search request signal from a mobile terminal 510 (Fig. 5, single for initiating service) and receive a voice signal from the mobile terminal 520-540 (Fig. 5, after initiating then a prompt comes up for user to voice their search/service input) after receiving the search request signal 510 (Fig. 5).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 2, Laligand further teaches a storage unit to store the result searched based on the voice signal (Sections 0007, 0011, and 0013, storing search results).
Regarding claim 3, Reddy further teaches wherein the communication unit transmits the searched result to the mobile terminal 660 (Fig. 6).
Regarding claim 5, Laligand further teaches a control unit obtains at least one search word by analyzing the voice signal, wherein the display unit displays the result searched based on the search word (Sections 0006 and 0031-0035 and Fig. 3B, voice input from user into mobile gets a result display on the television etc.).
Regarding claim 6, Laligand further teaches wherein the control unit performs a web-browser search, a map search or a search on the mobile terminal by using the search word (Sections 0006 and 0031-0035 and Fig. 3B, voice input from user into mobile gets a result display on the television etc.).
Regarding claim 10, Laligand further teaches wherein the display unit displays a user voice signal and a voice signal of a calling party as captions, and displays the result searched based on a selected caption when receiving a command for selecting any one of the captions (Sections 0006 and 0031-0035 and Fig. 3B, voice input from user into mobile gets a result display on the television etc.).

Regarding claim 12, Laligand further teaches wherein the storage unit stores the searched result by matching the result searched with a calling party (Sections 0007, 0011, and 0013, storing search results).
Regarding claim 13, Laligand further teaches wherein the search request signal is a voice signal including a preset keyword (Sections 0011 and 0040, predetermined manner/format).
Regarding claim 14, Laligand further teaches wherein the keyword is set by default or arbitrarily set through a user input (Sections 0011 and 0040, predetermined manner/format).
Regarding claim 15, Laligand further teaches a control unit receive the voice signal from the mobile terminal if being in connected state with the mobile terminal (Sections 0006 and 0031-0035 and Fig. 3B, voice input from user into mobile gets a result display on the television etc.).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Laligand et al. (US Pat Pub# 2011/0313775) in view of Kumar (US Pat Pub# 2008/0299905) and further in view of Reddy et al. (US Pat# 9,900,743) and further in view of Ogle et al. (US Pat Pub# 20160241806).
Regarding claim 20, Laligand in view of Kumar and further in view of Reddy teaches the limitations in claim 1.  However, Laligand, Kumar, and Reddy fail to teach a BLE connection.

Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a BLE connection as taught by Ogle into receive a voice signal after receiving the search request as taught by Reddy into a short-range communication unit as taught by Kumar into Laligand’s device in order to improving enhancements (Section 0004).
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        2/25/2021